Per Curiam,
The court below was clearly right in holding that the defendant’s evidence would not justify a finding that the contract of dissolution was abrogated, or that under the new arrangement the defendant reacquired the rights which by the former contract he had renounced in respect of the claims due to the old partnership. Under the agreement of dissolution the defendant liad no light to collect the judgment in question; indeed, he covenanted that he would not “receive or discharge any of the *458goods or debts of said firm or do any act to hinder the said Amos S. Esterly from receiving the same; ” but would permit the latter to recover and receive the same without accounting to him. His action in issuing an execution to collect this debt was in direct violation of this covenant, and, therefore, he was not entitled to reimbursement for the outlay of money he needlessly made without the plaintiffs’ request, knowledge or approval. The case is not in any respect analogous to the case of Book v. O’Neil, 2 Pa. Superior Ct. 306. The correctness of the instructions to the jury is so clearly shown in the opinion of the learned judge of the court below discharging the rule for new trial that further discussion by us is unnecessary.
Judgment affirmed.